UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 99-6825



WILLIAM G. HARDEN,

                                              Plaintiff - Appellant,

          versus


CRAIG M. MOORE; JOHN C. BLACK; DEPUTY PACK;
DEPUTY HAUSER; SERGEANT GRIFFIN; SERGEANT
BAKER; MASTER DEPUTY GALE; MASTER DEPUTY J. A.
ROBERTSON; ETTAPHINE P. JAMES-REID; JOYCE L.
KROLAK,

                                            Defendants - Appellees.



Appeal from the United States District Court for the District of
South Carolina, at Greenville. Matthew J. Perry, Jr., Senior Dis-
trict Judge. (CA-99-498-6)


Submitted:   September 30, 1999           Decided:   October 7, 1999


Before NIEMEYER, WILLIAMS, and MICHAEL, Circuit Judges.


Affirmed by unpublished per curiam opinion.


William G. Harden, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     William G. Harden appeals the district court’s order dismiss-

ing his 42 U.S.C.A. § 1983 (West Supp. 1999) complaint.    We have

reviewed the record and the district court’s opinion accepting the

magistrate judge’s recommendation and find no reversible error.

Accordingly, we affirm on the reasoning of the district court. See

Harden v. Moore, No. CA-99-498-6 (D.S.C. May 28, 1999).    We deny

Harden’s motion for the appointment of counsel.   We dispense with

oral argument because the facts and legal contentions are adequate-

ly presented in the materials before the Court and argument would

not aid the decisional process.




                                                          AFFIRMED




                                  2